Title: From John Adams to James Warren, 26 July 1778
From: Adams, John
To: Warren, James


     
      My dear Sir
      Passi July 26. 1778
     
     Yours of 7 June by Captain Barnes fortunately reached me, Yesterday. I was much Surprised, you may well imagine at its Contents. But I Suppose, the Cause of their not electing you to the Council, must have been your Engagements in the Navy Board.
     I am unhappy to learn by the Newspapers, that our Constitution is likely to occasion much Altercation in the State, but notwithstanding all our Dissentions, there is a Mass of Prudence, and Integrity among our People, that will finally conduct them into the right Way.
     I wish now that I had accepted of your polite offer of your son. It is however I presume for his Interest, because, he may pursue Business there to much better Profit. If Mr. Austin should leave me, I should have occasion for a Clerk, which would afford a young Gentleman, a decent subsistence and no more. The Frigates, the Merchandise, the Negociations and the vast Correspondence, we have, render a Clerk, indispensably necessary for each of the Commissioners, and for some of them more than one. If your Son will accept of so humble an Employment,.
     Mr. Hancock Mr. Adams, and my respectable successor Dr. Holten, are gone to Congress, but you dont mention Mr. Paine. Where is he? Earning Twenty thousand dollars a year at the Bar? If he is I wish him Joy, and hope in Time to arrive at some Post of the same Honour and Profit. Dana I suppose is earning Thirty thousands. Upon my Word I think these Gentry ought to through their rich Profits into Hotchpotch with a poor Brother at Passi.
     Where is the Spirit and the Genius of America? To suffer the feeble Remnants of your our Ennemis, in Philadelphia and Rhode Island, to come out with such Insolence, and burn Houses and Vessells, without Retaliation, is intollerable.
     Will it ever do to think of Peace, while G. Britain has Canada, Nova Scotia and the Floridas, or any of them? Such a Peace will be but short. We shall have perpetual Wars with Britain while she has a foot of Ground in America. But if the belligerant Powers should be exhausted, so as to think of Peace, leaving Canada in the Hands of Britain, which I hope they will not, the Boundaries of Canada, must be ascertained, and of the Floridas too.
     I believe I can tell you a Piece of News. The Cabinet at London, have determined to send to their Commissioners in America Instructions to offer you Independance, provided you will make Peace with them Seperate from France, and make a Commercial Treaty with them, by which they may retain something like their late Monopoly.
     They certainly think that Americans are not Men of Honour. They believe them capable of violating their first Treaty, their first solemn sacred Faith, within a few Moments of its unanimous Ratification. Is it because they have seen, or heard any Thing like this Perfidy in Americans, or is it because they feel themselves capable of such Conduct and infer from thence that all other Men, are equally so?
     Is there a Man in America, who would not run all hazards, who would not suffer the last Extremity rather than stain the first Page of our History with so foul a Breach of Faith? Is there who would confess and prove to the World that America has no Honour, no Conscience, no faith, no Pride, for the sake of avoiding the Evils of War?
     But where and how did the King and Council obtain Authority to make Such an offer? They have no such Power. Parliament alone can do it.
     But they mean no such Thing. They mean only to seduce soldiers to Desertion. They mean only to draw in Congress or some public Body to break their Faith with France and to do some Act which shall forfeit the Confidence of all Mankind, and then they think they can manage America. Their object in this Piece of Policy as in all their others towards America, appears to me to be to seduce, to deceive, and to divide. They must however at length be brought to mingle some sincerity with their Policy, before they will succeed. I am as ever, yours
    